DETAILED ACTION
This office action response the amendment application on 02/22/2022.
Claims 1, 2, 4-7, 9-10, 12-13, 17-18, and 20-21 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 22 February, 2022.  Claims 1, 6, and 9 have been amended.  Claims 20-21 have been newly added.  Claims 3, 8, 11, 14-16, and 19 have been withdrawn from consideration.  Claims 1, 2, 4-7, 9-10, 12-13, 17-18, and 20-21 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed June 15, 2020 have been fully considered but they are not persuasive.
The applicant argues see page 11, of the Remarks that Ishida fails to show or suggest the element of “each of the at least one IAS is transmitted at any frequency position in a bandwidth of one downlink band occupied by the system information area or the network area, and each transmitting position for the at least one IAS in a subframe is pre- defined by the system information area or the network area with the terminal.” as set forth in claim 1. Examiner respectfully disagrees. First, the Examiner would like to remind the Applicant's that the rejection based on the broadest reasonable 
Finally, The applicant argues see page 12, of the Remarks that Kim fails to show or suggest the element of “wherein the least one IAS is used for cell synchronization, time domain/frequency domain synchronization and system information reception in cell.” as set forth in claim 1. Examiner respectfully disagrees. Kim discloses an initial access of legacy user equipment’s utilizes the PSS/SSS is cell synchronization, and frequency domain position and a time domain position as time domain/frequency 
Thus, the combination of Wang, Ishida, and Kim meets the scope of the claimed limitation as currently presented.

Applicant’s arguments with respect to claims 20-21 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-10, 12-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application Publication No. 2016/0374035), (“Wang”, hereinafter), in view of ISHIDA et al. (U.S. Patent Application Publication No. 2012/0208581), (“Ishida”, hereinafter), and further in view of Kim et al. (U.S. Patent Application Publication No. 2014/0169361), (“Kim”, hereinafter).
As per Claim 1, Wang discloses a method for accessing a system information area (see, system information block (SIBs), disclosed, [0051], and Fig. 1) or a network area, comprising: 
receiving, by a terminal, at least one initial access signal (IAS) transmitted from the system information area or the network area (see, e.g., the UE 115 may receive one or more system information block (SIBs) and a master information block (MIB), the MIB carries a few important pieces of information for UE initial access, disclosed, [0050-0051], and Fig. 1); and 
obtaining, by the terminal, one or more of a subframe boundary, a system bandwidth, a starting frequency and an ending frequency of the system information area or the network area based on the received IAS (see, e.g., The MIB may contain system bandwidth information, and determine the timing structure boundary disclosed, [0041, 0050-0051], and Fig. 1). 
Wang doesn’t appear to explicitly disclose: 
 wherein each of the at least one IAS comprises a synchronization signal, 
each of the at least one IAS is transmitted at any frequency position in a bandwidth of one downlink band occupied by the system information area or the network area, and each transmitting position for the at least one IAS in a subframe is pre- defined by the system information area or the network area with the terminal.
However, Ishida discloses wherein each of the at least one IAS comprises a synchronization signal ([see, e.g., receives a synchronization signal, [0059], and Fig. 6]), each of the at least one IAS is transmitted at any frequency position in a bandwidth of one downlink band occupied by the system information area or the network area ([see, e.g., wherein the transmits an initial access signal (step S2), a transmission timing, frequency, and signal sequence of initial access signal and a bandwidth used by the system [0059], and Fig. 6]), and 
each transmitting position for the at least one IAS in a subframe is pre- defined by the system information area or the network area with the terminal ([see, e.g., wherein the initial access mobile terminal u.sub.0 transmits an initial access signal utilize the antenna identifier (antenna ID) for data communication by using a predetermined antenna (corresponding to pre- defined subframe by the system information), [0058-0059], and Fig. 6]).
In view of the above, having the system of Wang and then given the well-established teaching of Ishida, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Wang as taught by Ishida. The motivation for doing so would have been to provide distributed antenna system results boosting the coverage area between the base station antennas and the mobile terminals (Ishida, ¶ [0007]).
wherein the least one IAS is used for cell synchronization, time domain/frequency domain synchronization and system information reception in cell.
However, Kim disclose wherein the at least one IAS is used for cell synchronization, time domain/frequency domain synchronization and system information reception in cell ([see, e.g., wherein the obtain initial synchronization information, obtain the initial synchronization information using a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), a frequency domain position disclosed [0175, 0178, 0180, 0194], and Fig. 10a-b).
In view of the above, having the system of Wang and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Wang as taught by Kim. The motivation for doing so would have been to provide initial access signal transmitted at frequency domain results an advantage of synchronization can be smoothly performed between the in a wireless access system (Kim, ¶ [0027]).
As per Claim 2, Wang, Ishida, and Kim disclose the method according to claim 1, and Wang further discloses wherein the obtaining, by the terminal, one or more of the subframe boundary, the system bandwidth, the starting frequency and the ending frequency of the system information area or the network area based on the received IAS comprises: 
obtaining, by the terminal, the subframe boundary of the system information area or the network area based on a pre-defined transmitting position for the IAS in a 
obtaining, by the terminal, the system bandwidth, the starting frequency and/or the ending frequency of the system information area or the network area based on a pre-defined mapping relationship between the IAS and the system bandwidth; or 
demodulating, by the terminal, a signal corresponding to the IAS based on a pre-defined time-frequency relationship between the IAS and the signal, to obtain the system bandwidth, the starting frequency and/or 
the ending frequency of the system information area or the network area, wherein the signal comprises the system bandwidth, the starting frequency and/or the ending frequency of the system information area or the network area.
As per Claim 4, Wang, Ishida, and Kim disclose the method according to claim 1, and Wang further discloses wherein a plurality of IASs are distinguished from each other using any one or combination of time division multiplexing, frequency domain multiplexing and code division multiplexing (see, e.g., communications systems such as code division multiple access (CDMA), time division multiple access (TDMA), frequency division multiple access (FDMA) disclosed, [0049, 0137], and Fig. 1).
As per Claim 5, Wang, Ishida, and Kim disclose the method according to claim 1, and Wang further discloses wherein the system information area or the network area is formed by one or more stations (see, e.g., access a wireless network may perform an 
As per Claim 6, Wang discloses a method for accessing a system information area (see, system information block (SIBs), disclosed, [0051], and Fig. 1) or a network area, comprising: 
determining, by the system information area or the network area, at least one initial access signal (IAS) ([see, e.g., the UE 115 may receive one or more system information block (SIBs) and a master information block (MIB), the MIB carries a few important pieces of information for UE initial access, disclosed, [0050-0051], and  Fig. 1]); and 
transmitting the IAS by the system information area or the network area ([see, e.g., the initial access transmitted from a base station 105, disclosed, [0050-0051], and Fig. 1]), to enable a terminal having received the IAS to obtain one or more of a subframe boundary, a system bandwidth, a starting frequency and an ending frequency of the system information area or the network area based on the received IAS (see, e.g., The MIB may contain system bandwidth information, and determine the timing structure boundary disclosed, [0041, 0050-0051], and  Fig. 1). 
Wang doesn’t appear to explicitly disclose: wherein each of the at least one IAS comprises a synchronization signal, each of the at least one IAS is transmitted at any frequency position in a bandwidth of one downlink band occupied by the system information area or the network area, and each transmitting position for the at least one IAS in a subframe is pre- defined by the system information area or the network area with the terminal. 
However, Ishida discloses wherein each of the at least one IAS comprises a synchronization signal ([see, e.g., receives a synchronization signal, [0059], and Fig. 6]), each of the at least one IAS is transmitted at any frequency position in a bandwidth of one downlink band occupied by the system information area or the network area ([see, e.g., wherein the transmits an initial access signal (step S2), a transmission timing, frequency, and signal sequence of initial access signal and a bandwidth used by the system [0059], and Fig. 6]), and 
each transmitting position for the at least one IAS in a subframe is pre- defined by the system information area or the network area with the terminal ([see, e.g., wherein the initial access mobile terminal u.sub.0 transmits an initial access signal utilize the antenna identifier (antenna ID) for data communication by using a predetermined antenna (corresponding to pre- defined subframe by the system information), [0058-0059], and Fig. 6]). 
In view of the above, having the system of Wang and then given the well-established teaching of Ishida, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Wang as taught by Ishida. The motivation for doing so would have been to provide distributed antenna system results boosting the coverage area between the base station antennas and the mobile terminals (Ishida, ¶ [0007]).

However, Kim disclose wherein the at least one IAS is used for cell synchronization, time domain/frequency domain synchronization and system information reception in cell ([see, e.g., wherein the obtain initial synchronization information, obtain the initial synchronization information using a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), the a frequency domain position disclosed [0175,0178, 0180, 0194], and Fig. 10a-b).
In view of the above, having the system of Wang and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Wang as taught by Kim. The motivation for doing so would have been to provide initial access signal transmitted at frequency domain results an advantage of synchronization can be smoothly performed between the in a wireless access system (Kim, ¶ [0027]).
As per Claim 7, Wang, Ishida, and Kim disclose the method according to claim 6, and Wang further discloses wherein the transmitting the IAS by the system information area or the network area, to enable the terminal having received the IAS to obtain one or more of the subframe boundary, the system bandwidth, the starting frequency and the ending frequency of the system information area or the network area based on the received IAS comprises: 

As per Claim 9, Wang discloses a device for accessing a system information area or a network area, comprising: 
a memory ([see, item 915 disclosed, [0090], and Fig. 9]); 
a processor ([see, item 905 disclosed, [0090], and Fig. 9]), configured to read a program in the memory to perform following processes: 

obtaining one or more of a subframe boundary, a system bandwidth, a starting frequency and an ending frequency of the system information area or the network area based on the received IAS (see, e.g., The MIB may contain system bandwidth information, and determine the timing structure boundary disclosed, [0041, 0050-0051], and Fig. 1); and 
a transceiver, configured to receive and transmit data ([see, e.g., a transceiver 935, may communicate bi-directionally, via the antenna(s) 940, disclosed, [0090-0091], and Fig. 9]). 
Wang doesn’t appear to explicitly disclose: wherein each of the at least one IAS comprises a synchronization signal, each of the at least one IAS is transmitted at any frequency position in a bandwidth of one downlink band occupied by the system information area or the network area, and each transmitting position for the at least one IAS in a subframe is pre- defined by the system information area or the network area with the terminal.
However, Ishida discloses wherein each of the at least one IAS comprises a synchronization signal([see, e.g., receives a synchronization signal, [0059], and Fig. 6]), each of the at least one IAS is transmitted at any frequency position in a bandwidth of one downlink band occupied by the system information area or the network area ([see, 
each transmitting position for the at least one IAS in a subframe is pre- defined by the system information area or the network area with the terminal ([see, e.g., wherein the initial access mobile terminal u.sub.0 transmits an initial access signal utilize the antenna identifier (antenna ID) for data communication by using a predetermined antenna (corresponding to pre- defined subframe by the system information), [0058-0059], and Fig. 6]).
In view of the above, having the system of Wang and then given the well-established teaching of Ishida, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Wang as taught by Ishida. The motivation for doing so would have been to provide distributed antenna system results boosting the coverage area between the base station antennas and the mobile terminals (Ishida, ¶ [0007]).
The combination of Wang and Ishida doesn’t appear to explicitly disclose: wherein the least one IAS is used for cell synchronization, time domain/frequency domain synchronization and system information reception in cell.
However, Kim disclose wherein the at least one IAS is used for cell synchronization, time domain/frequency domain synchronization and system information reception in cell ([see, e.g., wherein the obtain initial synchronization information, obtain the initial synchronization information using a primary 
In view of the above, having the system of Wang and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Wang as taught by Kim. The motivation for doing so would have been to provide initial access signal transmitted at frequency domain results an advantage of synchronization can be smoothly performed between the in a wireless access system (Kim, ¶ [0027]).
As per Claim 10, Wang, Ishida, and Kim disclose the device according to claim 9, and Wang further discloses wherein the processor is further configured to: 
obtain the subframe boundary of the system information area or the network area based on a pre-defined transmitting position for the IAS in a subframe; or obtain the system bandwidth, the starting frequency and/or the ending frequency of the system information area or the network area based on a pre-defined mapping relationship between the IAS and the system bandwidth; or demodulate a signal corresponding to the IAS based on a pre-defined time-frequency relationship between the IAS and the signal, to obtain the system bandwidth, the starting frequency and/or the ending frequency of the system information area or the network area, wherein the signal comprises the system bandwidth, the starting frequency and/or the ending frequency of the system information area or the network area ([see, e.g., wherein the MIB may contain system bandwidth information, determine the timing structure boundary of the system information, boundary between the periodic synchronization signal and non-
          As per Claim 12, Wang, Ishida, and Kim disclose the method according to claim 6, and Wang further discloses comprising: 
a memory ([see, item 1315 disclosed, [0103], and Fig. 13]); 
a processor ([see, item 1305 disclosed, [0103], and Fig. 13]), configured to read a program in the memory to perform following processes: 
determining the at least one initial access signal (IAS) ([see, e.g., the UE 115 may receive one or more system information block (SIBs) and a master information block (MIB), the MIB carries a few important pieces of information for UE initial access, disclosed, [0050-0051], and Fig. 1]), and 
transmitting the at least one IAS ([see, e.g., the initial access transmitted from a base station 105, disclosed, [0050-0051], and Fig. 1]), to enable the terminal having received the IAS to obtain one or more of the subframe boundary, the system bandwidth, the starting frequency and the ending frequency of the system information area or the network area, based on the received IAS (see, e.g., The MIB may contain system bandwidth information, and determine the timing structure boundary disclosed, [0041, 0050-0051], and  Fig. 1); and 
a transceiver, configured to receive and transmit data ([see, e.g., a transceiver 1335, may communicate bi-directionally, via the antenna(s) 1340, disclosed, [0103], and Fig. 9]).
As per Claim 13, Wang, Ishida, and Kim disclose the device according to the claim 12, and Wang further discloses wherein the processor is further configured to 
As per Claim 17, Wang, Ishida, and Kim disclose the device according to claim 9, and Wang further discloses wherein a plurality of IASs are distinguished from each other using any one or combination of time division multiplexing, frequency domain multiplexing and code division multiplexing ([see, e.g., communications systems such as code division multiple access (CDMA), time division multiple access (TDMA), frequency division multiple access (FDMA) disclosed, [0049, 0137], and Fig. 1]).
As per Claim 18, Wang, Ishida, and Kim disclose the device according to claim 9, and Wang further discloses wherein the system information area or the network area is formed by one or more stations ([see, e.g., access a wireless network may perform an initial cell search by detecting a PSS from a base station 105 disclosed, [0049-0051], and Fig. 1]) and each of the at least one IAS is transmitted by one of the stations or a group of the stations ([see, e.g., initial cell synchronization, the UE 115 may receive a master information block (MIB) and the MIB carries a few important pieces of information for UE initial access, and the initial access transmitted from a base station 105, disclosed, [0050-0051], and Fig. 1]).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application Publication No. 2016/0374035), (“Wang”, hereinafter), in view of ISHIDA et al. (U.S. Patent Application Publication No. 2012/0208581), (“Ishida”, hereinafter), and further in view of Guo et al. (US 2017/0325260), (hereinafter ‘Guo’). 
As per Claim 20, Wang, Ishida, and Kim disclose the method according to claim 1, and Wang doesn’t appear to explicitly disclose: obtaining, by the terminal, one or more of the subframe boundary, the system bandwidth; the starting frequency and the ending frequency of the system information area or the network area based on the received IAS comprises: obtaining, by the terminal, the system bandwidth; and the starting frequency and/or the ending frequency of the system information area or the network area based on a pre-defined mapping relationship between the IAS and the system bandwidth. 

the starting frequency and the ending frequency of the system information area or the network area based on the received IAS comprises: 
obtaining, by the terminal, the system bandwidth (see, e.g., the UE determines the DL system bandwidth disclosed, [0096-0097]), 
the starting frequency and/or the ending frequency of the system information area or the network area based on a pre-defined mapping relationship between the IAS and the system bandwidth (see, e.g., wherein a mapping between the sequences in the set and the OFDM symbol indices in the SF, a first sequence with a first index in the set is mapped to an OFDM symbol with a first index, a second sequence with a second index in the set is mapped to an OFDM symbol with a second index, and the pre-defined mapping may be specified, defining the positions of the SSS and ESS in each SF symbol, disclosed, [0126,0164-0166, 0297]).
In view of the above, having the system of Wang and then given the well-established teaching of Guo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Wang as taught by Guo. The motivation for doing so would have been to provide initial access operation in the wireless systems results improvements in radio interface efficiency and coverage (Guo, ¶ [0003]).
As per Claim 21, Wang, Ishida, and Kim disclose the method according to claim 1, and Wang doesn’t appear to explicitly disclose: wherein the obtaining, by the terminal, one or more of the subframe boundary, the system bandwidth, the starting frequency and the ending frequency of the system information area or the network area based on the received IAS comprises: 
demodulating, by the terminal, a signal corresponding to the IAS based on a pre-defined time-frequency relationship between the IAS and the signal; to obtain the system bandwidth, the starting frequency and/or the ending frequency of the system information area or the network area; and wherein the signal comprises the system bandwidth, the starting frequency and/or the ending frequency of the system information area or the network area. 
However, Guo discloses wherein the obtaining, by the terminal, one or more of the subframe boundary, the system bandwidth, the starting frequency and the ending frequency of the system information area or the network area based on the received IAS comprises: 
demodulating, by the terminal, a signal corresponding to the IAS based on a pre-defined time-frequency relationship between the IAS and the signal (see, e.g., the pre-defined mapping between the positions of the SSS and ESS in each SF symbol, the initial-access subframe are used for mapping the initial access signals, the OFDM symbols disclosed, [0164-0166, 0297]),
 to obtain the system bandwidth, the starting frequency and/or the ending frequency of the system information area or the network area (see, e.g., the UE determines the DL system bandwidth disclosed, [0096-0097]),

In view of the above, having the system of Wang and then given the well-established teaching of Guo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Wang as taught by Guo. The motivation for doing so would have been to provide initial access operation in the wireless systems results improvements in radio interface efficiency and coverage (Guo, ¶ [0003]).

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      


/KHALED M KASSIM/Primary Examiner, Art Unit 2468